Citation Nr: 9900502	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 4th, 
1995, for the award of service connection for testicular 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from August 1993 to 
December 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision dated in June 1996, by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the effective date for the award 
of service connection for testicular cancer should be the 
date of his discharge from service.  He argues that the date 
of discharge is the appropriate effective date because he 
submitted his claim for service connection within one year of 
service discharge. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that entitlement to an earlier 
effective date for the award of service connection for 
testicular cancer is warranted. 


FINDINGS OF FACT

1. The appellant served on active duty from August 4th, 1993 
to December 9th, 1994.

2. Testicular cancer was first diagnosed on August 4th, 1995.

3. The appellants claim for service connection for 
testicular cancer was received by VA on August 13th, 1995.

4. Statements from Dr. Schafer, Dr, Cohen and Dr. Duts dated 
in September 1995 and June 1996, respectively, reflect 
that the appellants testicular cancer was present for 
more than one year prior to the first diagnosis.


CONCLUSION OF LAW

The criteria for the assignment of an earlier effective date 
for the award of service connection for testicular cancer are 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(B)(2)(i),(ii) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellants claim for an 
earlier effective date for the award of service connection 
for testicular cancer is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

After careful review of the evidence of record, the 
undersigned concludes that entitlement to an earlier 
effective date for the award of service connection for 
testicular cancer is warranted.  

The record reflects that the appellant was discharged from 
active duty on December 9th, 1994.  The appellant was first 
seen by health care providers for complaints of severe left 
testicular pain on August 4th, 1995.  He was subsequently 
diagnosed with a malignant germ cell tumor (embryonal 
carcinoma), and underwent left orchiectomy on August 16th, 
1995.  On September 13th, 1995, he filed a claim for service 
connection for testicular cancer and in November 1995, the RO 
granted service connection effective from August 4th, 1995, 
the first date of treatment.  The RO reasoned that since the 
testicular cancer was not shown during service and was first 
diagnosed within the initial post-service year, the 
provisions for presumptive service connection, 38 C.F.R. 
§ 3.400(B)(2)(ii), would govern the assignment of the 
effective date.  However, in rendering their decision, the 
rating board discounted opinions from several physicians 
which indicated that the date of onset of the cancer was 
sometime prior to the initial diagnosis.  The rating board 
specifically concluded that [s]tatements from Drs. Duts and 
Cohen offer opinions that veterans testicular cancer started 
before actual diagnosis but provide no date or objective 
evidence of when the process began.  While the opinions 
from the physicians do not provide a specific date of onset, 
Dr. Cohen indicated that:

Given the extent of [the] tumor at the 
time of diagnosis and given recent 
information on the natural history of his 
disease, it is very plausible that the 
testicular tumor was present one year 
before its diagnosis.

Dr. Duts further indicated:

It cannot be exactly determined when the 
cancer first started.  Although it is 
likely that it was there for an extended 
period of time before it became large 
enough to be physically detected.

These opinions when viewed in light of Dr. 
Schafers statement dated in September 1995, in 
which he indicated that the testicular cancer was 
probably present for more than one year before it 
was found, are deemed sufficient to relate the 
onset of the testicular cancer to sometime prior to 
the appellants discharge from service.  The expert 
opinions regarding the size of the tumor relative 
to the date of onset are considered to be adequate 
objective evidence that the testicular cancer 
did, in fact, start sometime prior to August 4th, 
1995, and that it is more likely than not that the 
cancer had its onset during the appellants period 
of active duty.  Accordingly, the effective date 
for the award of service connection for testicular 
cancer on a direct incurrence basis is governed by 
38 C.F.R. § 3.400(B)(2)(i), which provides that the 
day following separation from service, specifically 
December 10th, 1994, is the appropriate effective 
date for the award of service connection for 
testicular cancer.


ORDER

The effective date for the award of service connection for 
testicular cancer is December 10th, 1994.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
